DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application 17/263,153 filed on 01/26/2021 claims foreign priority to JAPAN 2018-142729 filed 07/30/2018 and is a 371 of PCT/JP2019/027977 filed 07/16/2019.

Status
This office action is a first office action, non-final rejection based on the merits.  The application has preliminary amendments filed 01/26/2021.  Claims 1-5, 8, and 10 are pending and have been considered below.  Claims 6, 7, and 9 have been canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are “an acquirer,” “a calculator,” and “an estimator” in independent claim 1, and independent claim 8.  Corresponding structure is at least disclosed as a controller made up of one or more processors (¶ 0031) which are programmed to act as an “acquisition means,” a “calculation means,” and an “estimation means” (¶ 0038) where the “calculation means” and “estimation means” are programmed to run specific algorithms (¶ 0047-¶ 0061).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

	Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	An information processing system comprising: 
	an acquirer configured to acquire vibration of a device that vibrates during operation, as time-series data of a physical quantity A indicated by a plurality of axis components in a three-dimensional coordinate system; 
	a calculator configured to calculate a first evaluation value E indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity A; and 
	an estimator configured to estimate a degradation level G of the device based on the first evaluation value E.  

	Claim 8 is copied below, with the limitations belonging to an abstract idea being underlined.
	A non-transitory computer readable recording medium storing a program for causing an information processing apparatus to function as: 
	an acquirer configured to acquire vibration of a device that vibrates during operation, as time-series data of a physical quantity A indicated by a plurality of axis components in a three-dimensional coordinate system; 
	a calculator configured to calculate a first evaluation value E indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity A; and 
	an estimator configured to estimate a degradation level G of the device based on the first evaluation value E.  


	Claim 10 is copied below, with the limitations belonging to an abstract idea being underlined.
	An information processing method comprising: 
	acquiring vibration of a device that vibrates during operation, as time-series data of a physical quantity A indicated by a plurality of axis components in a three-dimensional coordinate system; 
	calculating a first evaluation value E indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity A; and 
	estimating a degradation level G of the device based on the first evaluation value E.  

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claims have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)). The claims do not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claims do not recite a particular machine applying or being used by the abstract idea. The claims do not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claims do not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claims fail to recite additional elements which might possibly integrate the claims into a particular practical application. Instead, based on the above considerations, the claims would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations for these particular claims are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Therefore, claims 1, 8, and 10 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

	Dependent claims 2-5 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significantly more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi Shinji et al., hereinafter Kobayashi, JP2012098149A in view of Shimamura Makoto et al., hereinafter Shimamura, JP4918291B2.

Regarding Independent claim 1 Kobayashi teaches:	
	An information processing system comprising: 
	an acquirer configured to acquire vibration of a device that vibrates during operation, as time-series data of a physical quantity A indicated by a plurality of axis components in a three-dimensional coordinate system (Kobayashi, 3rd page 3rd paragraph- 5th page 2nd paragraph:  Kobayashi teaches a “plurality of vibration sensors units 3 and a vibration diagnosis unit that receives a radio signal transmitted from the vibration sensor unit 3 and diagnoses a device” (3rd page 3rd paragraph) where the “plurality of vibration sensors” are aligned in a plurality of directions as seen in fig 5 where “A” indicates an axial direction, “V” indicated a vertical direction, and “H” indicates the horizontal direction (4th page, last paragraph-5th page 1st paragraph.  Kobayashi teaches “Vibration diagnosis can be performed by simultaneously comparing waveform data in real time” (4th page 3rd paragraph) disclosing “time-series data of a physical quantity A”); 
	Kobayashi does not teach:
	a calculator configured to calculate a first evaluation value E indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity A; and
	an estimator configured to estimate a degradation level G of the device based on the first evaluation value E.
	Shimamura teaches:
	a calculator configured to calculate a first evaluation value E indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity A (Shimamura, ¶ 0022:  Shimamura teaches “calculating, as an index value, the ratio of a degree of vibration in a direction different from the one direction of the two directions to a degree of vibration in one direction among the two directions” (¶ 0022) where “the ratio” discloses “a degree of bias of the vibration of the device between axes”); and 
	an estimator configured to estimate a degradation level G of the device based on the first evaluation value E (Shimamura ¶ 0032-¶ 0035:  Shimamura teaches “an evaluation unit that evaluates the soundness of the bridge 20 from the index value” (¶ 0035) where “soundness of the bridge” discloses a “degradation level”).  
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Kobayashi by including the method of indicating a degree of bias of the vibration signals and determining a level of degradation as taught by Shimamura in order to provide a method that provides a “health assessment program” that “maintains a certain level of reliability” (Shimamura, ¶ 0009).

Regarding claim 2 Kobayashi as modified does not teach: 
	calculate a variance or a standard deviation of the time-series data of the physical quantity A for each axis component, as a first index B; 
	convert each axis component of the first index B by a predetermined conversion process, to calculate a second index D; and 
	calculate a product of axis components of the second index D, as the first evaluation value E.
	Shimamura teaches:
	calculate a variance or a standard deviation of the time-series data of the physical quantity A for each axis component, as a first index B; 
	convert each axis component of the first index B by a predetermined conversion process, to calculate a second index D; and 
	calculate a product of axis components of the second index D, as the first evaluation value E ((Shimamura, ¶ 0032-¶ 0035:  Shimamura teaches calculating the index value where the “index value is a ratio of the standard deviation of the acceleration of the vibration in one direction of the two directions to the standard deviation of the acceleration of the vibration in one of the two directions detected by the sensor 11” (¶ 0034) disclosing calculating the “standard deviation of the time-series data of the physical quantity A for each axis component” and where the ratio of the standard deviations discloses a “predetermined conversion process.”  Additionally, the “index value,” which discloses the “second index D,” is derived from a ratio of standard deviations therefore is a product and is used for evaluation therefore disclosing a “first evaluation value E”).  
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Kobayashi by including the method of using a standard deviation to determine an evaluation value as taught by Shimamura in order to provide a method that provides a “health assessment program” that “maintains a certain level of reliability” (Shimamura, ¶ 0009).

Regarding claim 3 Kobayashi as modified does not teach: 
	calculate a proportion C of each axis component to a total of axis components of the first index B;
	Shimamura teaches:
	calculate a proportion C of each axis component to a total of axis components of the first index B (Shimamura, ¶ 0032-¶ 0035:  Shimamura teaches calculating the index value where the “index value is a ratio of the standard deviation of the acceleration of the vibration in one direction of the two directions to the standard deviation of the acceleration of the vibration in one of the two directions detected by the sensor 11” (¶ 0034) where “the ratio” would disclose the “proportion”);
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Kobayashi by including the method of using a standard deviation to determine an evaluation value as taught by Shimamura in order to provide a method that provides a “health assessment program” that “maintains a certain level of reliability” (Shimamura, ¶ 0009).
	Kobayashi as modified teaches:
	convert each axis component of the proportion C to calculate the second index D that is minimum when the axis component is a predetermined value greater than 0 and less than 1 and is maximum when the axis component is 0 or 1 (Kobayashi, 4th page, 5th paragraph:  Kobayashi teaches “Coherence function analysis” where “the coherence function indicates the degree of association between two vibration waveform data at different measurements sites” (4th page, 5th paragraph) where the degree of association is between 0 and 1).    

Regarding claim 4 Kobayashi as modified does not teach:
	based on a plurality of pieces of time-series data of the physical quantity A detected in a respective plurality of periods that are different from each other, a plurality of first evaluation values E corresponding to the respective plurality of periods, and 
	the estimator is configured to calculate a variance or a standard deviation of the plurality of first evaluation values E as a second evaluation value F, and 
	estimate the degradation level G based on the second evaluation value F.
	Shimamura teaches:
	based on a plurality of pieces of time-series data of the physical quantity A detected in a respective plurality of periods that are different from each other, a plurality of first evaluation values E corresponding to the respective plurality of periods, and 
	the estimator is configured to calculate a variance or a standard deviation of the plurality of first evaluation values E as a second evaluation value F, and 
	estimate the degradation level G based on the second evaluation value F (Shimamura, 
¶ 0034-¶ 0035:  Shimamura teaches “a criterion for statistically extracting an abnormal value using sample data of index values” where the criterion may be a standard deviation (¶ 0035) and the “sample data of the index values” discloses the “second evaluation values F” and “an abnormal value” indicates a “degradation level”). 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Kobayashi by including the method of using a standard deviation to determine a degradation level as taught by Shimamura in order to provide a method that provides a “health assessment program” that “maintains a certain level of reliability” (Shimamura, ¶ 0009).

Regarding claim 8 Kobayashi teaches:
	A non-transitory computer readable recording medium storing a program for causing an information processing apparatus to function (Kobayashi, 5th page, 6th-8th paragraph:  Kobayashi teaches a PC, personal computer, as the “diagnosis processing means” which would inherently contain a memory for storing programs) as: 
	an acquirer configured to acquire vibration of a device that vibrates during operation, as time-series data of a physical quantity A indicated by a plurality of axis components in a three-dimensional coordinate system (Kobayashi, 3rd page 3rd paragraph- 5th page 2nd paragraph:  Kobayashi teaches a “plurality of vibration sensors units 3 and a vibration diagnosis unit that receives a radio signal transmitted from the vibration sensor unit 3 and diagnoses a device” (3rd page 3rd paragraph) where the “plurality of vibration sensors” are aligned in a plurality of directions as seen in fig 5 where “A” indicates an axial direction, “V” indicated a vertical direction, and “H” indicates the horizontal direction (4th page, last paragraph-5th page 1st paragraph.  Kobayashi teaches “Vibration diagnosis can be performed by simultaneously comparing waveform data in real time” (4th page 3rd paragraph) disclosing “time-series data of a physical quantity A”); 
	Kobayashi does not teach:
	a calculator configured to calculate a first evaluation value E indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity A; and 
	an estimator configured to estimate a degradation level G of the device based on the first evaluation value E.  
	Shimamura teaches:
	a calculator configured to calculate a first evaluation value E indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity A (Shimamura, ¶ 0022:  Shimamura teaches “calculating, as an index value, the ratio of a degree of vibration in a direction different from the one direction of the two directions to a degree of vibration in one direction among the two directions” (¶ 0022) where “the ratio” discloses “a degree of bias of the vibration of the device between axes”); and 
	an estimator configured to estimate a degradation level G of the device based on the first evaluation value E (Shimamura ¶ 0032-¶ 0035:  Shimamura teaches “an evaluation unit that evaluates the soundness of the bridge 20 from the index value” (¶ 0035) where “soundness of the bridge” discloses a “degradation level”).  
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Kobayashi by including a method of indicating a degree of bias of the vibration signals and determining a level of degradation as taught by Shimamura in order to provide a method that provides a “health assessment program” that “maintains a certain level of reliability” (Shimamura, ¶ 0009).

Regarding claim 10 Kobayashi teaches:
	An information processing method comprising: 
	acquiring vibration of a device that vibrates during operation, as time-series data of a physical quantity A indicated by a plurality of axis components in a three-dimensional coordinate system (Kobayashi, 3rd page 3rd paragraph- 5th page 2nd paragraph:  Kobayashi teaches a “plurality of vibration sensors units 3 and a vibration diagnosis unit that receives a radio signal transmitted from the vibration sensor unit 3 and diagnoses a device” (3rd page 3rd paragraph) where the “plurality of vibration sensors” are aligned in a plurality of directions as seen in fig 5 where “A” indicates an axial direction, “V” indicated a vertical direction, and “H” indicates the horizontal direction (4th page, last paragraph-5th page 1st paragraph.  Kobayashi teaches “Vibration diagnosis can be performed by simultaneously comparing waveform data in real time” (4th page 3rd paragraph) disclosing “time-series data of a physical quantity A”)
	Kobayashi does not teach:
	calculating a first evaluation value E indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity A; and 
	estimating a degradation level G of the device based on the first evaluation value E.  
	Shimamura teaches:
	calculating a first evaluation value E indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity A (Shimamura, 
¶ 0022:  Shimamura teaches “calculating, as an index value, the ratio of a degree of vibration in a direction different from the one direction of the two directions to a degree of vibration in one direction among the two directions” (¶ 0022) where “the ratio” discloses “a degree of bias of the vibration of the device between axes”); and 
	estimating a degradation level G of the device based on the first evaluation value E (Shimamura ¶ 0032-¶ 0035:  Shimamura teaches “an evaluation unit that evaluates the soundness of the bridge 20 from the index value” (¶ 0035) where “soundness of the bridge” discloses a “degradation level”).  
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Kobayashi by including a method of indicating a degree of bias of the vibration signals and determining a level of degradation as taught by Shimamura in order to provide a method that provides a “health assessment program” that “maintains a certain level of reliability” (Shimamura, ¶ 0009).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Shimamura as applied to claim 4 above, and further in view of Lin Jing et al., hereinafter Lin, CN104819766A.

Regarding claim 5 Kobayashi does not teach:
	the estimator is configured to set a common logarithm of the second evaluation value F as the degradation level G.
	Lin teaches:
	the estimator is configured to set a common logarithm of the second evaluation value F as the degradation level G (Lin, Abstract, Lin teaches “using logarithm spectrum estimation to estimate envelope signal harmonic-to-noise ratio, and using the harmonic-to-noise ratio value as an index of whether frequency band fault features are significant” (abstract) disclosing using a logarithm to determine “fault features” where “fault features” disclose “the degradation level”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Kobayashi by including a method of using logarithms to indicate a fault as taught by Lin in order to provide a method that “realizes the accurate diagnosis of the fault” (Lin, 4th page, 5th paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bechhoefer, U.S. Pub. No. 2003/0045976 A1, teaches a technique to determining a health indicator of aircraft components using vibration data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRK
Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/12/2022